—Reargument granted and, upon reargument, the decision and order of this Court entered on August 3, 2000 (275 AD2d 216) recalled and vacated and a new decision and order substituted therefor (see 281 AD2d 301 [decided herewith]). Leave to appeal to the Court of Appeals granted, as indicated. Plaintiff directed to comply with that portion of Hon. Judith Gishe’s order entered on or about November 5, 1999, affirmed herein, granting $40,000 in counsel fees and $5,000 in accountant fees, as indicated. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.